DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-2, 4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koegel et al. (5,820,412).
Regarding claims 1 and 2, Koegel et al. disclose a wire crimping structure, comprising:
a wire (12, figure 4); and
a crimping portion in the form of an open barrel fixed to an outer periphery of the wire (figure 2),
wherein:
the crimping portion includes:
a base plate (90, figure 4) disposed along the outer periphery of the wire and having opposite first and second sides;

a second crimping piece (96, figure 4) cantilevered in a direction opposite to the first crimping piece along the circumferential direction from the second side of the base plate, the second crimping piece being crimped to surround the outer periphery of the wire;
a first locking portion (98, figure 4) formed on an extending end part of the first crimping piece;
a second locking portion (100, figure 4) formed on an extending end part of the second crimping piece; and
a restricting portion (104, figure 4) disposed along the outer periphery of the wire (figure 2), the first locking portion and the second locking portion locking the restricting portion in directions opposite to each other along the circumferential direction (figure 2),
the restricting portion being disposed to contact an inner periphery of the first crimping piece and an inner periphery of the second crimping piece (figure 2),
the first locking portion and the second locking portion being disposed side by side in an axial direction of the wire and locking the restricting portion to sandwich the restricting portion in the circumferential direction.
Regarding claims 4 and 7, the first crimping piece includes a first base (not labeled) connected to the base plate and extending in the circumferential direction from the base plate and a first extending portion (a taper portion of 98, figure 4) extending in 
the second crimping piece includes a second base (not labeled) connected to the base plate and extending in the circumferential direction from the base plate and a second extending portion (a taper portion of 100, figure 4) extending in the circumferential direction from an extending end of the second base and narrower than the second base, and the first extending portion and the second extending portion are disposed side by side in the axial direction of the wire.
 	Regarding claim 6, Koegel et al. disclose a shielded conductive path, comprising: 
a shielded wire (12, figure 4) formed such that a core is surrounded by a shield layer (24, figure 4); an inner conductor (22, figure 3) connected to the core;
a dielectric having the inner conductor accommodated therein; and an outer conductor surrounding the dielectric, the outer conductor including a crimping portion crimped to the shield layer, wherein the crimping portion includes:
a base plate (90, figure 4) disposed along an outer periphery of the shield layer and having opposite first and second sides;
a first crimping piece (94, figure 4) cantilevered in a circumferential direction of the wire from the first side of the base plate, the first crimping piece being crimped to surround the outer periphery of the shield layer;

a first locking portion (98, figure 4) formed on an extending end part of the first crimping piece; 
a second locking portion (100) formed on an extending end part of the second crimping piece; and
a restricting portion (104, figure 4) disposed along the outer periphery of the shield layer, the first locking portion and the second locking portion locking the restricting portion in directions opposite to each other along the circumferential direction (figure 2),
the restricting portion being disposed to contact an inner periphery of the first crimping piece and an inner periphery of the second crimping piece,
the first locking portion and the second locking portion being disposed side by side in an axial direction of the wire and locking the restricting portion to sandwich the restricting portion in the circumferential direction.
4.	Claims 1-2, 4-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tao et al. (9,166,342).

a wire (30, figure 2); and
a crimping portion in the form of an open barrel fixed to an outer periphery of the wire,
wherein:
the crimping portion includes:
a base plate (not labeled, figure 3) disposed along the outer periphery of the wire and having opposite first and second sides;
a first crimping piece (not labeled, figure 3) cantilevered in a circumferential direction of the wire from one the first side of the base plate, the first crimping piece being crimped to surround the outer periphery of the wire;
a second crimping piece (not labeled, figure 3) cantilevered in a direction opposite to the first crimping piece along the circumferential direction from the second side of the base plate, the second crimping piece being crimped to surround the outer periphery of the wire;
a first locking portion (not labeled, figure 3) formed on an extending end part of the first crimping piece;
a second locking portion (not labeled, figure 3) formed on an extending end part of the second crimping piece; and
a restricting portion (not labeled, figure 3) disposed along the outer periphery of the wire, the first locking portion and the second locking portion locking the restricting portion in directions opposite to each other along the circumferential direction,

the first locking portion and the second locking portion being disposed side by side in an axial direction of the wire and locking the restricting portion to sandwich the restricting portion in the circumferential direction.
Regarding claim 4, the first crimping piece includes a first base (not labeled) connected to the base plate and extending in the circumferential direction from the base plate and a first extending portion (not labeled or a taper portion, figure 3) extending in the circumferential direction from an extending end of the first base and narrower than the first base,
the second crimping piece includes a second base (not labeled) connected to the base plate and extending in the circumferential direction from the base plate and a second extending portion (not labeled or a taper portion, figure 3) extending in the circumferential direction from an extending end of the second base and narrower than the second base, and the first extending portion and the second extending portion are disposed side by side in the axial direction of the wire.
Regarding claims 5 and 8, figure 8 shows the first crimping piece is formed with a pair of the first locking portions spaced apart in the axial direction of the wire, and the pair of first locking portions and the second locking portion are alternately disposed side by side in the axial direction of the wire.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/12/21.